DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an AR system using ray-tracing, classified in G06T 19/006 and G06T 15/06.
II. Claims 11-20, drawn to a method of ranking waypoints, classified in  H04W 4/029.

The inventions are independent or distinct, each from the other because:
Inventions I and II are not related. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed raycast is known to be used in shadow determination and determining waypoints may 

Elected by Attorney Serah Friedman on 09/20/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Reed et al., U.S. Patent Publication Number 2018/0323972 A1, in view of Petrovskaya et al., U.S. Patent Publication Number 2016/0148433 A1.

Regarding claim 1, Reed discloses an augmented reality (AR) system comprising: an AR display configured to present virtual content to a user of the AR system (paragraph 0014, using augmented and/or virtual technology as user looks/gazes at a virtual object); an outward facing camera configured to capture one or more images of an environment of the user, wherein a portion of the environment of the user visible to the user comprises a Field of View (FOV) of the user (paragraph 0015, camera may capture the environment around the user and help headset understand where the boundaries in a room are); and a hardware processor in communication with the AR display and the outward facing camera, the hardware processor programmed to: generate a plurality of raycasts from a point of origin comprising a location associated with the head of the user 
However it is noted that Reed fails to disclose in response to collecting sufficient data associated with the unmapped location, signal to the user that data was successfully collected.
Petrovskaya discloses paragraph 0074, present an augmented reality experience; an outward facing camera configured to capture one or more images of an environment of the user, wherein a portion of the environment of the user visible to the user comprises a Field of View (FOV) of the user (paragraph 0073, capture device may include a depth sensor and a camera for capturing photographic images, may acquire depth frames, each depth frame provide depth values for each point in the capture device’s field of view); (figure 13, paragraph 0151, determine a plurality of rays corresponding to pixels in a capture device at this pose); (paragraph 0126, a 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the collected data of a user mapping a room around them as disclosed by Reed, signaling to a user if the frame was successfully captured as disclosed by Petrovskaya, to ensure sufficient data in mapping the user’s room and/or location. 

Regarding claim 2, Reed discloses wherein the hardware processor is configured to direct the user to observe the graphic (paragraph 0027, a duplicate visible object may be dynamically placed into the room using the responsible event manager, if the user has not yet gazed at the originally-place object).

Regarding claim 3, Reed discloses in response to determining that there are additional unmapped locations within the environment, repeat said updating, directing, collecting, and signaling for the additional unmapped locations (paragraph 0027, it should be appreciated that information may be continuously collected and sent to one or more servers).
	Petrovskaya discloses paragraph 0086, during tracking the capture frames may be used to perform mapping functions, e.g. to updated or augment an existing map; paragraph 0143, various embodiments will construct a new map from scratch, but often it can be useful to update an existing map, et. to extend an existing map of a room into an adjacent corridor.

Regarding claim 4, Reed fails to disclose wherein said updating, directing, collecting, and signaling is repeated until at least a minimum threshold of data associated with unmapped locations is obtained.
Petrovskaya discloses wherein said updating, directing, collecting, and signaling is repeated until at least a minimum threshold of data associated with unmapped locations is obtained (paragraph 0192, A data point may be considered an outlier, e.g., if it does not match up to a valid model point, is too far from the matched model point (more than some threshold k.sub.dist), does not have a valid normal, or its normal is too different from 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the data collected as disclosed by Reed, updating until a minimum threshold is obtained as disclosed by Petrovskaya, to prevent the outliers of data from being too great and causing the system to fail. 

Regarding claim 5, it is noted that Reed fails to specifically discloses wherein the hardware processor is further configured to: determine presence of at least one persistent coordinate frame (PCF) in the environment of the user based on the collected data; wherein determining whether there are additional unmapped locations within the environment is based on the determination of whether at least one PCF is identified.
Petrovskaya discloses wherein the hardware processor is further configured to: determine presence of at least one persistent coordinate frame (PCF) in the environment of the user based on the collected data (paragraph 0095, determine the pose of the capture device relative to the world coordinate frame when the depth frame having depth values  are captured); wherein determining whether there are additional unmapped 
It would have bene obvious to one of ordinary skill in the art at the effective time of filing to include in the mapping as disclosed by Reed identifying a persistent AR space as disclosed by Petrovskaya in that paragraph 0359 discloses persistent AR has a multitude of useful applications, persistent AR actually connects the user to the real environment. It allows physical reality to be enriched with useful information, instead of keeping all useful information in a separate place disjoint from reality. 
 
Regarding claim 6, Petrovskaya further discloses wherein the hardware processor is further configured to: in response to determining presence of at least one PCF, load content associated with a saved map including the at least one PCF (paragraph 0143, instead of initializing the TSDF with the first captured frame's data, some embodiments may initialize the TSDF with a preexisting map. The first frame may now be positioned using global localization techniques discussed herein. Using this pose for the first frame, a regular Pose Update and Map Update may be performed with the first frame's data. Then, the Mapping system may proceed as before with subsequent frames).

Regarding claim 7, Reed discloses wherein to analyze the plurality of raycasts, the hardware processor is configured to, for a raycast: determine a presence of a mesh along the raycast (paragraph 0028, object detects a raycast from a collision; paragraph 0057, analyze the frequency and duration of time that a user has looked at one or more objects); calculate a distance of the mesh along the raycast (paragraph 0057, tags may be yielded, i.e., staring for 10 seconds at a distance of 6 inches, walking with a pace of 3 mph); and determine a raycast type comprising a content type, no content type, or unobserved type based on the presence of the mesh, the presence of content, and the distance of the mesh (paragraph 0057, user interests may also be merged based on assigned tags and relational association, tags may be collected, direction that a user gazes may be tagged and tracked for pattern analysis).
Petrovskaya discloses determine a presence of a mesh along the raycast (paragraph 0073, capture device 105a via a network 120 may integrate 160 the frames in the data log to form a three-dimensional internal model representation 130 (e.g., one or more vertex meshes represented here in a top-down view 100b; paragraph 0083, generate a vertex mesh reflecting the environment based on depth data); calculate a distance of the mesh along the raycast (paragraph 0083, mapping system may generate a vertex mesh reflecting the environment based on depth data); and 

Regarding claim 8, Petrovskaya discloses wherein the content type comprises a raycast with content on the mesh within a maximum distance from at least one of: the user and other unobserved locations (paragraph 0017,6, mapping process to create a model environment e.g. a truncated signed distance function based representation; paragraphs 0390-0391, given a data scan, each scan point may be classified as "cleaned-up" or "out-of-place" based on the distance to the map using the LFI data structure. The threshold, beyond which a scan point may be considered to be "out-of-place", can be the same as the range discontinuity threshold).

Regarding claim 9, it is noted that Reed fails to disclose wherein the no content type comprises a raycast with no content on the mesh within the maximum distance.


Regarding claim 10, it is noted that Reed fails to disclose wherein the unobserved type comprises a raycast with unknown content within a maximum distance.
	Petrovskaya discloses wherein the unobserved type comprises a raycast with unknown content within a maximum distance (paragraph 0108, any points/pixels contained in a "border" area (around the edge of the captured depth image, where the edge could be of some pixel width, e.g., constant, or some distance after skipping any part of the edge where there are no pixels containing depth data, etc.) may be filtered out, or removed from consideration, and hence not considered by the correspondence identification process).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the raycast as disclosed by Reed, different types based on distance as disclosed by Petrovskaya, in that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Garaas et al., U.S. Patent Number 8,442,306 B2

Garaas discloses col. 6, lines 58-61,  A projective visualization traces the rays from pixels in a virtual sensor observing the description of the environment and sensor arrangement through the environment to the 3D location of intersection; col. 2, lines 31-33, the sensors can be any device that converts physical signal to an electric signal using a field-of-view that can be modeled; col. 2, lines 38-39, a description of the environment is used to generate a 3D model of the environment; col. 2, lines 52-53, casts rays through the voxels of the 3D model of the environment; col. 2, lines 22-24, analyzing three-dimensional coverage of a 3D environment by a set of sensors; col. 6, lines 64-67, generate an overlay that can be combined with color values acquired from rendering the model to signify the level of coverage from a line-of-sight; col. 2, lines 50-51, data collection; col. 2, 

Omari U.S. Patent Publication Number 2020/0410751 

Omari discloses paragraph 0024, generate static maps for unmapped geographic location without having to capture a significant number of three-dimensional representations of theses geographic locations, can be determined based on generally known approaches for ray casting); 
update the virtual content to include a graphic associated with the unmapped location; paragraph 0025, can access sensor data collected by sensors.

Clohset et al., U.S. Patent Number 11,107,280 B1

Clohset discloses col. 5, lines 19-20, presenting the virtual environment to the user; col. 12, lines 47-50, one or more images of the user’s physical hand are captured by one or more cameras of the headset; figure 6, col. 15, lines 9-10, performing raycasting into the virtual environment; col. 15, lines 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616